Cook, J.,
concurring in part and dissenting in part. I concur in the decision to affirm the judgment of the court of appeals on the issues raised by Conrail on cross-appeal.
I dissent, however, from the decision of the majority to depart from the precedent ratified just three years ago in Scioto Mem. Hosp. Assn. v. Price Waterhouse (1996), 74 Ohio St.3d 474, 479, 659 N.E.2d 1268, 1273, that binds a party to its acceptance of a remittitur. The majority decision to overrule this recent case rests on “[t]he different circumstances that this case presents,” and to me that reasoning departs from the precept that a court’s “judgment should be a declaration of legal principles rather than a determination of facts and circum*448stances.” Lamb v. Lehmann (1924), 110 Ohio St. 59, 80, 143 N.E. 276, 282. Certainly a court should be vigilant in reviewing prior holdings for error and should retreat from erroneously decided precedent when justified. But “different circumstances” is not a reason that comports with the goals of neutrality and predictability.
Because I would not overrule Scioto, I would affirm the court of appeals’ decision that the remittitur is not appealable. I also would affirm the related determination of the court of appeals that because the remittitur judgment denied post-judgment interest, plaintiff may not appeal that aspect of the remittitur either.